Citation Nr: 1607031	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery disease with congestive heart failure, including as secondary to herbicide exposure.  

2.  Entitlement to service connection for hypertension, including as secondary to herbicide exposure.  

3.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure.  

4.  Entitlement to service connection for arthritis of the right knee, including as secondary to herbicide exposure.  

5.  Entitlement to service connection for arthritis of the left knee, including as secondary to herbicide exposure.  

6.  Entitlement to service connection for arthritis of the right ankle, including as secondary to herbicide exposure.  

7.  Entitlement to service connection for arthritis of the left ankle, including as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1970 to February 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2010, a videoconference Board hearing on the issue of service connection for coronary artery disease was held before a Veterans Law Judge who is no longer with the Board.  A transcript of the hearing is associated with the Veteran's claims file.  The Veteran was notified that he had the right to an additional hearing, but did not respond to the notification letter offering an additional hearing.  

The case was remanded by the Board in June 2011 and January 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, the Veteran did not respond regarding the opportunity for an additional hearing regarding the issue of service connection for coronary artery disease.  Subsequent to the notification, however, the additional issues listed were developed and certified for appellate consideration.  In his substantive appeal, the Veteran requested a videoconference hearing before a member of the Board.  This is taken as a request for an additional hearing regarding the issue of service connection for coronary artery disease as well.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a video conference hearing before a Veterans Law Judge as requested.  After the hearing has been conducted, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

